DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,226,809 and 10,478,278 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 13 May 2022, with respect to the informality objections, rejections under 35 U.S.C. 102, 103, and 112, and the double patenting rejections have been fully considered and are persuasive in light of the amendments to the claims and the proper terminal disclaimers noted above.  The objections and rejections of 15 May 2022 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Ford on 18 May 2022.
The application has been amended as follows: 
1. At claim 2 line 1, change “coupled to a” to read --coupled to the--.
2. At claim 11 line 1, change “coupled to a” to read --coupled to the--.

Allowable Subject Matter
Claims 1, 2, 4-11, 13-17 are allowed for the reasons noted above and in the prior Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791